Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 1 of 8




  EXHIBIT A
FILED: NEW YORK COUNTY CLERK 01/11/2021 07:22 PM                                                                                                                                                       INDEX NO. 650212/2021
NYSCEF DOC. NO. 6Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 2 of 8
                                                                     RECEIVED  NYSCEF: 01/11/2021




                                                                         FIRST             AMENDMENT                               OF LEASE


                         THIS       FIRST          AMENDMENT                            OF      LEASE
                                                                                          "Ameñdment"),         (theentered    into as of the 3 IS day of
                          2020      (the      "Effective                                               86th
         August,                                             Date"),  by and between     429-441              STREET        LLC,      a New York        limited
                                                                                                                             54*
         liability        company,            having     an address  at c/o Wharton   Realty,    500    Fifth   Avenue,            Floor,  New    York,       NY
                                                                                    865
         10110           ("Landlord")              and TSI       BAY RIDGE                 STREET,            LLC,       a  Delaware      limited     liability
         company,               having         an address      at c/o Town     Sports   Internati0ñal,         LLC,     399    Executive        Boulevard,
         Elmsford,              New        York         10523           ("Tenant").


                                                                                                W   I T N E S S E T H:


                         WHEREAS,                 Landlord              and         Tenant          entered        into       that     certain            Lease,           dated        as of     September             5,
         2006        (as        amended           by      this        Amendment,                      the     "Lease"),              concerning                   certain         premises     on the first
                                                                                                                                                                                  86th
         floor,      second           floor       and      mezzanine                    level       in the       building            known           as 429-441                        street,   Brooklyn,
         NY       (the     "Building"),                 as more           particularly                 described              in the      Lease            (the      "Demised                 Premises");


                          WHEREAS,                   Tenant's               obligations                 under           the        Lease            are         guaranteed               by      Town         Sports
         International              Holdings,              Inc.       (the         "Original                Guarantor")                pursuant                 to that       certain         Guaranty,         dated
         as of August               __,        2006           (the     "Original                Guaranty");


                          WHEREAS,                 the        Lease         is      scheduled           to      expire        on     May            31,     2023           (the     "Current          Expiration
         Date");


                          WHEREAS,                 Landlord            and Tenant               desire         to (i) extend the term of the Lease (ii) further   amend    and

         modify          the     Lease;        and       (iii)    subject           to section              9 below,     terminate    the Original  Guaranty in favor   of  the
         Replåcerñent              Guaranty             (as hereinafter                 defined),            as hereinafter    set forth in this Amendment;


                          WHEREAS,                   Tenant           has        not      paid        certain          rent     due       thereunder                 through            the     Effective    Date,
         including,         without            limitation,             $328,556.75                  representing              Fixed          Rent         for     the      period       of April       1, 2020 to
         August           31,    2020;        $113,360.64               representing                 real estate          taxes        for     the     period  ending                   December        31, 2020;
         water       charges        as yet         unbilled           and interest              on all         past due         amoüñts              at the Applicable                   Rate      (as defined  in
         the Lease)             ("Pre-Amendment                        Rent");            and


                          WHEREAS,                     Landlord               would             not         have        entered              into         this       Amendment                   unless       Tenant

         sW=9üsly                      caused          the execution                 and delivery  of the new Guaranty                                     of Town            Sports      International,            LLC
         ("TSI")           in the form          attached             hereto        (the "Replacement      Guaranty");


                          NOW        THEREFORE,       in consideration     of ten ($10.00)    dollars                                                               and      other       good       and      valuable
         consideration,             the receipt and sufficiency   of which   is hereby acknowledged,                                                                     Landlord        and Tenant          agree      as
         follows:


                          1.              Defined         Terms.             All       terms     not        otherwise         defined          herein            shall     have      the meanings            ascribed
         to them          in the Lease.


                          2.              Term.         As       of the Effective              Date, the term                   of the Lease, and the Current                                   Expiration       Date,
         are hereby              restated         and     extended               for    a period    beginning                  on the  Effective Date of this                                  Amendment           and

         ending   on             Scptcmber              30,      2030         (the       "Expiration               Date"),           on      the      same          terms         and    provisions          that    are




                                                                                                                   1
FILED: NEW YORK COUNTY CLERK 01/11/2021 07:22 PM                                                                                                                                                       INDEX NO. 650212/2021
NYSCEF DOC. NO. 6Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 3 of 8
                                                                     RECEIVED  NYSCEF: 01/11/2021




         applicable          to the prior         term      of the Lease, except                      as modified               herein.            The      period        from         the Effective               Date
         through       the Expiration              Date      is hereafter referred                    to as the "Extended                           Term".              September              30, 2030            shall
         be the new           Expiration          Date      with       the      same       force     and effect              as if said        date        was the date            originally    set forth
         in the      Lease       as the        expiration             date.       Notwithstanding                     anything  to the contrary                               set forth    in the Lease,
         Tenant       shall     have        no right      to renew              or extend the term                    of the Lease beyond    the Expiration                                          Date,       unless
         agreed      to, in writing,            signed      by both            parties.


                      3.              Sections          1.2,    1.3(A),          (B)      and      (D),        Section         1.4 and         Section             1.5 of the             Lease        are       hereby
         deleted      in their     entirety.

                                                                                                   Date"
                                      (a)           The        "Commencement                                    shall        be the Effective               Date        of this        Amendrnent.

                                                                                                                   Date"
                                      (b)           The        "Rent           Commencement                                     shall         be    the      date        that       is      thirty        (30)     days
                      following             the Effective            Date       of this     Amendment.


                      4.              Fixed       Rent.         (a)     Notwithstanding                    anything   to the contrary    set forth in the Lease,    Fixed
         Rent      during      the Extended             Term          of this Lease shall                  be payable   according   to the  following rent schedule:


                      Period:                                                                                                 Annual          Fixed         Rent:              Monthly    Fixed                  Rent:
                      Rent       Commencement                   Date         - September                                                                                       $33,333.33
                                                                                                      30, 2021                 $400,000.00
                      October                       - September
                                       1, 2021                                   30, 2026                                      $450,000.00                                      $37,500.00
                      October                       - September
                                       1, 2026                                   30, 2030                                      $495,000.00                                      $41,250.00


                                      (b)           Subject           to section       9 below,  any and all unpaid    Fixed    Rent and Additional      Rent
                      (all    other  charges) otherwise                          due and payable  by Tenant to Landlord       under the Lease through      the
                      Rent       Commcñcement     Date                        is hereby waived   and abated, in full, without    penalty, fees, or interest.


                                   (c)              Except            as modified             herein,           Tenant          shall       pay      to Landlord                   such      Fixed         Rent        and
                      Tax      Payment           in the same            manner            as set forth             in the Lease.


                                    (d)            Notwithstandiñg                   anything              to the contrary            set forth in the Lease, there                                    shall      be no
                      other,      further         or additional                 escalations               to  Fixed  Rent            during    the Extended   Term,                                       except         as
                      expressly             set forth     in this       Amendment,                  in accordance               with the above rent schedule.


                                      (e)           Section            1.3(C)         of the Lease             is hereby         deleted           and replaced                with       the following:

                                                                        "Rental"
                                                   The      term                            shall     mean,           collectively,                the     Fixed         Rent,        the Tax             Payment
                                                   and      water         charges           only,      and         Tenant        shall        not     have         any        obligation             to pay        any
                                                   other            Occupancy               Costs,             Common                Area          Maintenance                     charges           or      similar
                                                   charges              relating           to       Tenant's               occupancy                 of      the         Demised                Premises               in
                                                   connection                  with        or      pursuant             to     the       provisions                of     this        Lease,           provided,
                                                                                                      "Rental"
                                                   however,              that      the     term                              shall      continue            to     include            the     non-recurring
                                                   sums         and      charges           as are to be paid                    by Tenant                 under         the    Lease,          including,           by
                                                   way         of     example            and    not        in limitation              thereof,            interest            on    unpaid           amounts           at
                                                   the      Applicable                 Rate,        interest          charges            and        costs        and          expenses           incurred           by
                                                   Landlord             to cure           a default            by Tenant             (the     "additional               rent").


                                    (f)        It         is understood                   and       agreed          between             the    parties           that     Tenant's             only recurring
                       Rental      obligations            under         the     Lease       from       the Rent              Commencement                     Date        through            the end of Term




                                                                                                               2
FILED: NEW YORK COUNTY CLERK 01/11/2021 07:22 PM                                                                                                                                                                                           INDEX NO. 650212/2021
NYSCEF DOC. NO. 6Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 4 of 8
                                                                     RECEIVED  NYSCEF: 01/11/2021




                       shall            consist
                                     solely of the Fixed     Rent, the Tax Payment     (i.e., Real Estate taxes), as modified
                           herein
                              and water charges.   All other additional   rent and charges relating    to the Demised   Premises
                       that would otherwise   be of a recurring   nature such as common       area maintenance   expenses,   shall
                           be the responsibility                            and obligation                    of Landlord.


                           5.                 Section            2.1(F) of the Lease                               is hereby             amended                  by replacing                    'July         1, 2008               to June           30,
         2009'
                     with         'July           1, 2020        to June 30, 2021'.


                           6.                 Termination                     of        Original              Guaranty;                 Replacement                        Guaranty.                         Subject             to      section              9

         below,            as of            the      Effective               Date,         Section                  1.7(J)        of        the    Lease             is hereby                  deleted               and        the       Original

         Guaranty                is terminated.                          Simultaneously                            with         the     execution                  of     this        Amendment,                           TSI        shall          enter
         into       a Replacement                         Guaranty                 of     this     Lease,                as amended                   by      this       Amendment,                          in the           form            attached
         hereto        as         Exhibit                 A.         Tenant               acknowledges                          that         Landlord                would                not         have            entered             into         this
         Amendment                          without            the     benefit             of      such            Replacement                     Guaranty                    by     TSL               The           failure            of     TSI       to
         execute           the Replacement                             Guaranty                 shall        constitute               a breach               of the Lease,                   and         this         Amendment                       shall
         be void            ab initio,               and        of no         force         or effect,               with         all       rights          and      remedies                of        the      Landlord                 under          the
          Lease       and         Original                Guaranty                restored             and         reserved             with         full     force        and            effect        under              the terms                of the
          original          Lease             and        applicable               law.


                           7.                 Landlord                 Termination                       Right.                       (a)      Landlord                  shall            have           the          right         in        its      sole
         discretioñ               to terminate                       this         Lease          for        any      reason             whatsoever                      upon          six        (6)        months             prior           written
         notice            to     Tenant                 (the         "Termination                            Notice"),                 but          in      no         event          shall            Landlord                    deliver             the
         Termination                     Notice            prior        to September                         30,     2021.              In the event                    that        Landlord                 delivers             such          Notice
         of Termination                           to terminate                    the     Lease             pursuant              to this            Paragraph                  7 (and             Tenant              is not            otherwise
          in default             of its Rental                      obligaticas                  under             the     Lease            at the          time        of the Termination                                 Notice):                 (i) the
          Lease       and          Replacement                         Guaranty                  shall            terminate             and        be of           no      further               force          and         effect            (and       all
         obligations                  thereunder,                    including              the         Original                Guaranty,                 shall         terminate),                    effective              as of           the     date
         that       is six        (6)          months               following               the        date         of the         Termination                       Notice               (the        "Termination                             Date");
          (ii)   Tenant               shall          vacate            and         surrender                 possession                  of       the       Demised                  Premises                 to       Landlord                 vacant
         and        broom              clean,            and        shall          remove              all        furniture,             equipment,                      fixtures               (the         "FF&E")                     and         other

         property                of         Tenant              and         its     employees                       and         anyone                claiming                 by,          through                   or      under             Tenant
          (conditions                  of      the        "Turnover                      Conditicus")                       by        the      Termination                       Date;             and        (iii)        Landlord                   shall

         pay      to Tenant                   a termination                        fee     in the            amount              of     $200,000.00                       (the        "Termination                               Fee")           on the
         Termination                        Date,         provided                 that     Tenant                 has      complied                 with          the     Turnover                     Conditions                     and           is not
          otherwise               in default                of its Rental                  obligations                     under            the Lease.


                                              (b)                Section                23.2       of        the         Lease          is hereby                  deleted             in       its      entirety              and            replaced
          with       the        following:                 "Tenant                acknowledges                           that     following                  the expiration                        or earlier               termination                   of
          this      Lease,             Landlord                 intends             to    lease             the      Demised                 Premises                on        a long            term           basis          and         Tenant's
          failure      to vacate                    the        Premises              (except                for     abandoned                     FF&E)            on or prior                     to the          expiration                   date      of
          this      Lease             will        cause          substantial                harm              to     Landlord.                    Landlord                would              not        have           entered                into     this
          Agreement                    if     Tenant             did        not         agree          to     this        Section.                Accordingly,                       if     Tenant               fails         to      vacate           the
          Demised                 Premises                     (except             for      abandoned                        FF&E)                on         or      prior           to      the            expiration                   or      earlier
          termination                    of       this         Lease          in        accordance                       with         the      Turnover                   Conditions,                        Tenant              shall          pay       to
          Landlord               an amount                     of     Five         Thousand                   and         00/100             Dollars              ($5,000.00)                    for        each    day             that        Tenant
          remains               in possession                    of all           or any         portion             of the            Demised                Premises                after           the     expiration                  or earlier
          termination                   of        this     Lease,             which              amount              Tenant              acknowledges                           is not             a penalty                  but        liquidated



                                                                                                                                  3
FILED: NEW YORK COUNTY CLERK 01/11/2021 07:22 PM                                                                                                                                                                           INDEX NO. 650212/2021
NYSCEF DOC. NO. 6Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 5 of 8
                                                                     RECEIVED  NYSCEF: 01/11/2021




          damages               and just            and         fair     compensation                     to Landlord                  for        losses        suffered               by         Landlord               as     a result
          of      Tenant's                failure          to          timely           surrender              possession                    of        the      Demised                     Premises                (except                 for
          abandoned                FF&E).                 In the         event         Tenant          shall       not       vacate          and        surrender               possession                   of the Demised
          Premises               (except            for         abandoned                  FF&E)             on     the         expiration               date         or        earlier            termination                   of        this
          Lease,          in addition               to all         other           liabilities          and       damages             to which                Tenant             shall            be subject              by         reason
          thereof          (including,               without                 limitation,            those         provided             by         the preceding                    sentence),                    Tenant              agrees
          to    indemnify,                 defend               and         hold       Landlord              harmless                from          and against                   all liabilities,                   obligations,
                                                                                                                                                                                 architects'                          attomeys'
          damages,               penalties,               claims,               costs,         charges            and        expenses,                  including                                            and
          fees,      which            may       be imposed                     upon        or incurred              by       or asserted                 against           Landlord                  arising,            directly   or
          indirectly,             out      of    or in           connection                with         Tenant's             failure          to surrender                      possession                  of     the      Demised
          Premises                (except            for          abandoned                      FF&E).            Landlord                  shall           also          have             the          right       to        specific
          performance                   with        respect             to Tenant's                obligation              to surrender                  possession                   of,     or cease              operation                of
          its business                at, the        Demised                  Premises              at the        expiration                or earlier              termination                     of this         Lease.                The
          election          of Landlord                   to insist             upon        specific           performance                    in such           event           shall         not        be construed                     as a
          waiver           or     relinquishment                     of any provision,                              covenant,                 agreement                    or     condition                  on      the         part        of
          Tenant          to be performed                         or of any other remedy                                that      Landlord               may          be entitled                  to under             this         Lease,
          at law          or otherwise.                    Nothing                 in this        Section           shall        be construed                    to    give           Tenant               the     right         to hold
          over       in     the        Demised                  Premises                after       the       expiration               or         earlier        termination                        of      this     Lease,                and
          Landlord               may          exercise             any         and       all      remedies            at       law     or         in    equity         to        recover                 possession                  of    the
          Demised               Premises.                  If     Landlord               commences                  an action                to remove                 or evict                   Tenant           as a result               of
          Tenant's              failure         to surrender                   possession               (except           for     abandoned                    FF&E),             Tenant      shall                 pay        all     costs
                                                                                                                                                                                   attorneys'
          and      expenses               incurred              by Landlord                      as a result         of      such       action,              including                                           fees      and        court
          costs.          Tenant                                waives   the               right        to    a trial          before         a jury and the                          right          to     assert                        non-
                                              hereby                                                                                                                                                                       any
          compulsory                  counterclaims                    in any action   for eviction                                         or for payment                            of      sums           due         under             this
          Lease.     The               obligations                 set forth in this Section  7 shall                            constitute       Rental                               and          shall        be guaranteed
                                                                                                                                          limitations."
          pursuant             to the         Replacement                      Guaranty,               subject        to its guaranty


                          8.                Condition                  of     Demised              Premises.                 Tenant               has     been         in       possession                   of     and          is fully
          familiar          with        the      condition                  of the       Premises             and       accepts          possession                   of the           Demised                   Premises              in its
          as is condition.                      Landlord                 shall        have        no      obligation              to perform                  any      work            to prepare                  the        Demised
          Premises              for     the     occupancy                    by Tenant.                Article          7 of the            Lease            is hereby             deleted               in its entirety.


                          9.                Bankruptcy.
                                               If the Tenant      files for relief under title 1 I of the United        States Bankruptcy
          Code     ("Bankruptcy      Code")    or  any   other   insolvency     proceeding      in any  other  court   and   Tenant    or any
          trustee,    receiver, assignee    or other fiduciary        appointed     in Tenant's    case thereafter    (a)  rejects  or  seeks
          entry of an order authorizing       the rejection    of the Lease or this Amendment           pursuant    to §§ 365, 1123(b)(2)
          or 1129 of the Bankruptcy           Code or other applicable            law, or (b) seeks to recover,         avoid    or disgorge
          payments       made to Landlord     under the Lease or this Amendment,               then in such event (x) the amen±ncat;
          to the Lease                under      this       Amendment                     shall     be deemed                void      ab initio              and the Lease and Original    Guaranty
          shall      remain           in full
                                       and effect,  force
                                                   and (y) Landlord    may pursue                                                                            any and all remedies   under the Lease
          and Guaranty   under    applicable    law or in equity,   including      all                                                                       damages   and remedies     for the Pre-
          Amendment    Rent.   In the event the Tenant or any trustee,      receiver,                                                                         assignee            or other fiduciary appointed
          in Tenant's              case assumes                    the       Lease         pursuant           to §§ 365, 1123(b)(2)                            or      I129        of the Bankruptcy   Code or
          other       applicable        then    in such
                                                law,        events                              not pay        only  Tenant  need                                                 the Pre-Amcadmcñt       Rent.
          Notwithstanding      any   other   provision    hereof,  in the event   the  Original      Guarantor     files for relief under the
          Bankruptcy      Code  or  any  other   insolvency    proceeding   in  any   other  court     and  the  Lease    (as amended)    is not
          assumed by Tenant        in bankruptcy,      then in such event Landlord          may   file   a proof   of   claim  in the Original
          Guarantor's                 bankruptcy                  case        (or      other        applicable               proceeding)                 for     any            and         all     damages,               rights          and



                                                                                                                         4
FILED: NEW YORK COUNTY CLERK 01/11/2021 07:22 PM                                                                                                                                                  INDEX NO. 650212/2021
NYSCEF DOC. NO. 6Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 6 of 8
                                                                     RECEIVED  NYSCEF: 01/11/2021




         remedies        available             to Landlord             under            the Lease          (as amended)and                     Original       Guaranty   and appliceb!ê                      law
         ("Landlord            Guarantor                    Claim"),  provided,    however,   that                                Tenant           and    Original   Guarantor  reserve                      and
         retain     the right       to oppose,              object to or challenge   the Landlord                                  Guarantor             Claim.


                           Notwithstanding        the foregoing    and anything     to the contrary    contained     in the above
         paragraph  of this Paragraph       9 or the Lease, should Tenant        and Replacement     Guarantor   file bankruptcy
         and the Lease (as amended)        is rejected  and Original   Guarantor    does not file for bankruptcy      and seeks an
         assignment          from         the     Landlord            of the            Lease      (as amended),  Landlord shall consent    to such assignment,
         whereupon           the Lease            (as amended)                 shall           be deemed a direct Lease (as amended)     between   Landlord   and
         Original       Guarantor                provided  that               Original              Guarantor              cures         on      or   before        the      effective         date     of   the
         asdgn:nont,    all defaults and amounts    due and owing to Landlord     under the Lease (as ainended)   from                                                                                       the
         Effective   Date of this Amendment     through  and including the effective   date of assig-rent of the Lease                                                                                        (as
         amended)        to Original              Guarantor.            .


                      10.               Notices.             Section         26.1         of the Lease              is modified                as follows:


                                        Notices           to Tenant:


                                                                              86th
                                        TSI      BAY          RIDGE                        STREET,             LLC
                                        c/o Town             Sports     International,                LLC
                                        399      Executive             Boulevard

                                        Elmsford,             New       York             10523


                                        Copy       to:


                                        Stuart         M.     Steinberg,                P.C.
                                        The      Sheralven             Building
                                        2 Rodeo             Drive

                                        Edgewood,               NY          11717
                                        Attention:            Stuart         M.         Steinberg,          General               Counsel


                                        Notices           to Landlord:


                                        500 Fifth  Avenue
                                        54th
                                             FlOOr
                                        New        York,        NY          10110


                       11.              The       Lease         is    hereby              amended            and         supplemented                    and      any       terms        and    conditions
          contained          therein           shall        continue          in        full     force      and         effect,         except        as may        be specifically               amended
         modified            by         this     Amendment.                        In      the      event          of      any          conflict          between            the      Lease       and        this

          Amendment,                the        terms,         conditions                and       provisions              of      the     Amendment                 shall      govern.           Except        as

          specifically            set forth         herein,           no other             change          or modificatica                     to the      Lease          is intended          or implied,
          and in all         other         respects           the     Lease,             including          the         abligation            to pay        any     other       charges         due     under
          the Lease,         remain             in full       force     and         effect         in accordance                  with        its terms.


                       12.              Landlord              and      Tenant                  represent       and          warrant              to   each        other       that     no      broker        was
          responsible             for     bringing            about         this        Amendment.                      Landlord              and     Tenant        agree          to hold      each      other




                                                                                                               5
FILED: NEW YORK COUNTY CLERK 01/11/2021 07:22 PM                                                                                                                                                                INDEX NO. 650212/2021
NYSCEF DOC. NO. 6Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 7 of 8
                                                                     RECEIVED  NYSCEF: 01/11/2021




          harmless              against          any      claims         for      brokerage                  enmmission                       or      compensation                       arising          out       of       any
          conversations                 or negotiations                 had     by them              with         any      broker             with      respect          to this          Amendment.


                          13.            Tenant          represents             and     warrants                 that      it has not                 assigned           or encumbered                        the      Lease
          nor      sublet        the     Premises.           By    entering             into         this        Amendment,                        Landlord             does        not,        and      shall         not    be
          deemed            to mesent             to any         matter    as to which                       Landlord's                  consent              is required                 under         the      terms        of
          this     Lease.


                        14.              Except          as otherwise                 provided              for        herein,          all     the     terms,          covenants                  and     conditions
          and      provisions             of     the     Lease      shall         remain             and         coñtiñüe            üñmodified,                   in       full        force      and        effect         and

          biñdiñg         upon          the parties         hereto,        their        heirs,        administrators,                         execsturs            and        their       permitted              assigns.


                        15.              Tenant          acknowledges                   that     this       Amendment                         shall     not     be binding                  on Landlord                   until
          Landlord              shall       have         executed              this     Amendment                         and        a        counterpart                thereof                shall      have           been
          delivered           to Tenant.


                          16.            This          Amcñdment                 may           not      be         modified                   or      cancelled               orally,             nor     any          of     its
          provisions             waived,           except          by     an     agreement                  in      writing          signed              by    the       party            against          whom              any
          enforcement                  of any      modification,                cancellation                     or waiver           is sought.


                          17.            This      Amcñdmcat                    shall      inure            to     the        benefit          of      and     bind          the        parties          hereto,          their
          heirs,      distributees,              executors,             administrators,                     successors               and,           except         as otherwise                   provided               in the
          Lease,       their       assigns.


                          18.            Counterparts.                  This       Amendment                      may    be executed     in two                                    or     more          counterparts,
          each      of which             shall     be deemed               an original,                but        all of which  together    shall                                  constitute             one       and      the
          same       instrument.                Counterparts              may          be delivered                     via     facsimile,              electronic                 mail         (iñclüding             pdf     or

          any      electronic             signature          process            complying               with            the     U.S.          federal         ESIGN                Act      of     2000)          or     other
          electronic             transmission              method              and any counterpart                             so delivered                   shall         be deemed                   to have           been

          duly      and      validly           delivered          and     be valid         and         effective               for   all       purposes.                Electronic                signatures              shall
          be deemed               original          signatures            for         gmgvoca               of     this       Amendment                      and      all      matters             related          thereto,
          with      such        electronic             signatures         having          the        same          legal        effect         as original              signatures.




                     [REMAINDER                        OF PAGE             INTENTIONALLY                                      LEFT         BLANK-SIGNATURE                                        PAGE           TO
                                                                                 IMMEDIATELY                                  FOLLOW]




                                                                                                                   6
FILED: NEW YORK COUNTY CLERK 01/11/2021 07:22 PM                                                                                                                     INDEX NO. 650212/2021
NYSCEF DOC. NO. 6Case 1:21-cv-01356-ALC Document 18-1 Filed 04/12/21 Page 8 of 8
                                                                     RECEIVED  NYSCEF: 01/11/2021




                          IN WITNESS                WHEREOF,             the parties    hereto        have     executed         this     Agreement          as of the     day


             and year first          above      written.




                                                                                             LANDLORD:

                                                                                                             86th
                                                                                             429-441                 STREET             LLC




                                                                                             By:
                                                                                                         Jeff          tton,    Member




                                                                                             TENANT:




                                                                                             By:
                                                                                             Print    Name:         Patrick      Walsh
                                                                                             Title:    Chief        Executive          Officer




                                                            REAFFIRMATION                      OF GUARANTY


                          Town         Sports       International         Holdings,          Inc.,    a Delaware              corporation,           hereby
             reaffirms           its obligations           under     the Guaranty        dated         August,         2006       with      respect        to the

             Lease,       as amended             by this      Agreement,         and    hereby         ratifies       the terms           of this        Agreement        as

             they     relate      to Guarantor             and     confirms    that    the     Güâranty             remains       in full        force     and   effect




                                 rts International            Holdings,       Inc.




               rin        ame:       Pa r              alsh
             Title:      Chief      Executive          Officer




                                                                                         7
